Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-20 are currently pending in the present application.
Claims 1 and 4 are currently amended; claims 2-3 have been cancelled by the applicant; claims 5-6 are original; and claims 7-20 have been withdrawn.
Response to Amendment
The amendment dated 08 March 2021 has been entered into the record.
Response to Arguments
Regarding independent claim 1, Applicant argues that prior art reference of record Cho does not disclose the newly added claim limitation that the first connecting line extends across the vertical stem portion of the first pixel electrode. This argument is not persuasive.
Referring to Figure 1 of Cho, the first connecting line (Figs. 1, 3, the portion of element 175 that extends within and overlaps pixel electrode 191 but is not disposed in hole 185 or about the lip of the hole 185) is clearly depicted as being disposed across the bottom portion of vertical stem 191b of the first pixel electrode. There is no requirement in the claim stating that the first connecting line must extend across all portions of vertical stem 191b or be equally wide or have a greater width than vertical stem 191b.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 20140132867), of record.
Re: claim 1, Cho discloses a first gate line 121; a first data line 171 crossing the first gate line (Fig. 1 discloses crossing); a first transistor 124, 173, 175 including a gate electrode 124 connected to the first gate line (Fig. 1 discloses connection), a source electrode 173 connected to the first data line (Fig. 1 discloses connection), and a drain electrode (Fig. 1, portion of element 175 that is disposed within the transistor); a first connecting line (Figs. 1, 3, the portion of element 175 that extends within and overlaps pixel electrode 191 but is not disposed in hole 185 or about the lip of the hole 185) connected to the drain electrode (Fig. 1 disclose connection); a first contact portion (Figs. 1, 3, the portion of element 175 that contacts the portion of element 191 that is disposed in hole 185) connected to the first connecting line (Fig. 3 discloses connection); and a first pixel electrode (Fig. 3, the portion of element 191 that is not disposed in hole 185 or about the lip of hole 185) connected to the first contact portion (connection disclosed in Figs. 3, 1), wherein the first pixel electrode includes a 
Re: claim 4, Cho discloses the limitations of claim 1, and Cho further discloses that the first pixel electrode further includes a first extension portion (Figs. 3, 1, the portion of element 191 that is disposed in hole 185 and about the lip of hole 185) protruding in the second direction and overlapping the first contact portion (protrusion and overlap disclosed in Fig. 3, where the first contact portion is the portion of element 175 that contacts the portion of element 191 that is disposed in hole 185).
Re: claim 5, Cho discloses the limitations of claim 4, and Cho further discloses an insulating layer 182 disposed between the first contact portion (Fig. 3, the portion of element 175 that contacts the portion of element 191 that is disposed in hole 185) and the first extension portion (Fig. 3 discloses disposition between, where the first extension portion is the portion of element 191 that is disposed in hole 185 and about the lip of hole 185), wherein the insulating layer includes an opening 185 overlapping the first contact portion and the first extension portion (overlap disclosed in Fig. 3), and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Lee (US 20160109773), of record.

Lee discloses a first light blocking portion 273, 275 covering the first gate line and the first transistor (Figs. 1, 4); and a second light blocking portion 220 (Fig. 5) spaced apart from the first light blocking portion with the first pixel electrode therebetween (spacing & between disclosed in Fig. 5 from plan view), the second light blocking portion covering the first contact portion (covering disclosed in Fig. 5, where the first contact portion is the portion of element 175a disposed to contact the portion of pixel electrode 191a that is disposed in the hole in layers 180q and 180p).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a first light blocking portion covering the first gate line and the first transistor; and a second light blocking portion spaced apart from the first light blocking portion with the first pixel electrode therebetween, the second light blocking portion covering the first contact portion, as disclosed by Lee, in the device disclosed by Cho for the purpose of preventing undesirable components from being seen by a viewer while minimizing the size of the light block. By minimizing the size of the light block, the contrast and aperture ratio are improved.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871